Mellen C. J.
delivered the opinion of the Court.
It appears on the exceptions in this case, that the sums charged in the account annexed to the writ were paid to the defendant, and the services therein mentioned, were performed for him by the plaintiff in part satisfaction of a debt due from him to the defendant, for a lot of land which he had agreed to sell to the plaintiff, as mentioned in the agreement set forth in the exceptions. Why then should the plaintiff recover the amount back again ? The bargain has not been rescinded, nor is there any reason for concluding that the defendant will not convey to the plaintiff the land contracted for, so soon as the consideration shall have all been paid according to the terms of the contract. But it is said that the defendant had no title to the land which he agreed to sell; still he had made a bargain with the owner for the land and was to have a deed of it as soon as he should pay a certain sum for it. All this was well known to the plaintiff when he contracted with the defendant. There was no deception or misunderstanding. The plaintiff however, contends that by the terms of the defendant’s contract, he is under no obligation to convey any title to the land, even after all the consideration *131shall have been paid ; that he only agreed to sell the land. It is true the agreement is not drawn with much legal precision ; on the contrary, there is much looseness of expression. A reasonable construction, however, must be given to all contracts. Whether the agreement binds the defendant to give a warranty deed, need not now be decided; but it must be construed to be an agreement to make a conveyance of the land. At any rate, the plaintiff was satisfied with the contract and he must go on and fulfil his own, and thus entitle himself to his deed. It is admitted that the parol, explanatory evidence which was offered, was properly rejected. On the whole, we overrule the exceptions.

Judgment for the defendant.